DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed 03/09/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 102 rejection  of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein the first data line being connected to a drain of the first MOS transistor; the first switch being connected to a gate of the first MOS transistor; the second data line being connected to a drain of the second MOS transistor; the second switch being connected to a gate of the second MOS transistor; a source of the second MOS transistor being connected to a source of the first MOS transistor and the common signal line; the common signal being further connected to a source of the FET wherein the first switch and the second switch control a signal to be input to the first data line and the second data line on each column; a switch terminal of the first switch and a switch terminal of the second switch are both the gates of the MOS transistor.
Claims 2-7 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 8 each of the array test driving units comprising a first switch, a first data line, 
Claims 9-16 depend from allowed claim 8 and are therefore also allowed.
With respect to claim 17, the prior art of record neither shows nor suggests the combination of structural elements wherein each of the array test driving units comprising a first switch, a first data line, a first a metal-oxide semiconductor (MOS) transistor, a second switch, a second MOS transistor, a second data line, and a common signal line; the first data line being connected to a drain of the first MOS transistor; the first switch being connected to a gate of the first MOS transistor; the second data line being connected to a drain of the second MOS transistor; the second switch being connected to a gate of the second MOS transistor; a source of the second MOS transistor being connected to a source of the first MOS transistor and the common signal line; wherein the common signal is connected to a source of the FET.
Claims 18-20 depends from allowed claim 17 and is therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2013/0020998 discloses an intelligent battery with off-line spare battery charging and 
output regulation system.
US PUB 2015/0109018 discloses a liquid crystal display and method for testing liquid 
crystal display.
US PUB 2015/0022211 discloses a detection circuit for display panel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867 

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858